          Case 1:16-cv-11949-LTS Document 147 Filed 10/07/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS
_______________________________________________
                                                   )
DARNELL E. WILLIAMS and YESSENIA M.                )
TAVARES,                                           )
                                                   )
                      Plaintiffs,                  )
                                                   )
v.                                                 )    C.A. No. 1:16-cv-11949-LTS
                                                   )
ELISABETH DEVOS, in her official capacity as       )
Secretary of Education,                            )
                                                   )
                      Defendant.                   )
_______________________________________________ )

 JOINT STATUS REPORT REGARDING SETTLEMENT OF THE REQUEST FOR FEES

       The parties, by and through their undersigned counsel, hereby notify the Court that on

September 20, 2019, Plaintiff’s counsel received the agreed-upon fee amount.

                                                 Respectfully submitted,

 DARNELL WILLIAMS and YESSENIA                   ELISABETH DEVOS, in her official capacity
 TAVERAS,                                        as Secretary of Education,

 By their attorneys,                             By her attorneys,

                                                 ANDREW E. LELLING
                                                 United States Attorney

 /s/ Eileen Connor                               /s/ Annapurna Balakrishna
 Toby R. Merrill, BBO No. 601071                 Annapurna Balakrishna BBO No. 655051
 Eileen M. Connor, BBO No. 569184                Assistant United States Attorney
 Legal Services Center of Harvard Law School     United States Attorney’s Office
 122 Boylston Street                             1 Courthouse Way, Suite 9200
 Jamaica Plain, MA 02130                         Boston, MA 02210
 (617) 522-3003                                  (617) 748-3111
                                                 annapurna.balakrishna@usdoj.gov


 Dated: October 7, 2019




                                                 1
          Case 1:16-cv-11949-LTS Document 147 Filed 10/07/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants by First Class Mail.


                                                      /s/ Annapurna Balakrishma
                                                      Annapurna Balakrishna
Dated: October 7, 2019                                Assistant United States Attorney




                                                  2
